         Case 8-18-72373-las       Doc 49-1    Filed 10/24/18    Entered 10/24/18 17:31:03




August 6, 2018




         ANNA MARIE RAPONE
         51 E MAIN ST
         SMITHTOWN, NY 11787-0000




RE:
       Property Address:       8 COUGAR CT
                               HOLTSVILLE, NY 11742


Dear Customer(s):

You previously provided a complete Assistance Review Application and we are providing our response
to that complete application. Because our records indicate that your lien may be subject to Bankruptcy,
please read the following:

   Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced
   account, is sending this to you to provide information regarding the lien on the real property
   referenced above. Our records indicate that your obligation has either been discharged or is
   subject to an automatic stay order under the United States Bankruptcy Code. This notice
   and any enclosed documents are for compliance and informational purposes only and do
   not constitute a demand for payment or an attempt to collect such obligation. Even though
   your personal liability on the note may be discharged or subject to an automatic stay, the
   terms of the mortgage remain in effect, and the owner of the mortgage, as lien holder,
   continues to have a lien on the real property.

   If there is any bankruptcy proceeding pending that includes the subject property, then you
   may need to obtain Bankruptcy Court approval prior to any refinance or sale of the property.
   Similarly, if you are approved for a trial modification, this approval is conditioned on
   obtaining approval from the Bankruptcy Court with jurisdiction over your account before a
   permanent modification can be offered. The Bankruptcy Court may decline the request for a
   permanent modification.

Please review the enclosed letter regarding our review of the account. You may contact SPS at
888-818-6032 to discuss the enclosures. SPS representatives are available Monday through Thursday
between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8 a.m. to 2
p.m., Eastern Time.

Sincerely,

Select Portfolio Servicing, Inc.


 This information is intended for informational purposes only and is not considered an attempt
                                        to collect a debt.
Case 8-18-72373-las   Doc 49-1   Filed 10/24/18   Entered 10/24/18 17:31:03
                 Case 8-18-72373-las       Doc 49-1     Filed 10/24/18     Entered 10/24/18 17:31:03




August 6, 2018




                 ANNA MARIE RAPONE
                 51 E MAIN ST
                 SMITHTOWN, NY 11787-0000




Customer Name(s):         ANNA MARIE RAPONE

Property Address:         8 COUGAR CT
                          HOLTSVILLE, NY 11742

Dear Customer(s):

Select Portfolio Servicing, Inc. (SPS), the mortgage servicer on the above referenced account, is sending this to you
to provide information regarding the lien on the real property referenced above. Our records indicate that your
obligation has either been discharged or is subject to an automatic stay order under the United States Bankruptcy
Code. This notice and any enclosed documents are for compliance and informational purposes only and do not
constitute a demand for payment or an attempt to collect such obligation. Even though your personal liability on the
note may be discharged or subject to an automatic stay, the terms of the mortgage remain in effect and the owner of
the mortgage, as lien holder, continues to have a lien on the real property.

If there is any bankruptcy proceeding pending that includes the subject property, then you may need to obtain
Bankruptcy Court approval prior to any refinance or sale of the property. Similarly, if you are approved for a trial
modification, this approval is conditioned on obtaining approval from the Bankruptcy Court with jurisdiction over your
account before a permanent modification can be offered. The Bankruptcy Court may decline the request for a
permanent modification.

SPS has completed its review of this account for the loss mitigation assistance requested. SPS conducts its reviews
in accordance with applicable laws and investor eligibility rules. SPS is committed to a policy of nondiscrimination in all
aspects of its servicing program.

Loss Mitigation Program Decision

After careful review of your account, we find that there are no home retention loss mitigation options for which you are
approved. Review parameters and details are provided below. Please note, income was not required nor considered
as part of our evaluation.

If you are currently eligible to receive principal reduction incentives for remaining current under a prior Home
Affordable Modification, acceptance of this plan will discontinue accrued or future incentives.

Non-Home Retention Options

You may also be eligible for non-home retention options. Our approval of these non-home retention options is
conditioned upon our receipt of information that may not be in your possession (e.g., appraisal or title search) that is
necessary to establish the specifics of the offer. Depending on what the documents show, the specific option may not
be available.
Case 8-18-72373-las   Doc 49-1   Filed 10/24/18   Entered 10/24/18 17:31:03
                 Case 8-18-72373-las       Doc 49-1     Filed 10/24/18     Entered 10/24/18 17:31:03


You have thirty (30) calendar days from the date of this notice to contact SPS to discuss the reason for non-approval.
No foreclosure sale will be conducted and you will not lose your home during this 30-day period or any longer
period required for us to review supplemental material you may provide in response to this notice. If a foreclosure sale
has already been scheduled we will instruct our attorney to file a motion to postpone such sale. It is possible however
that a court will deny the motion and the sale will proceed. If that happens we will be unable to provide loss mitigation.

If you believe the loss mitigation request has been wrongly denied, you may file a complaint with the New
York State Department of Financial Services at 800-342-3736 or www.dfs.ny.gov.

Notice of Error or Information Request

If you believe there has been an error with the account or you require additional information, you may send a written
Notice of Error or Information Request. All Notices of Error or Information Requests must be sent in writing to the
address listed below, as this is our exclusive address under Federal Law for these matters. If you send your
correspondence to any other address, it may not be processed in accordance with Federal law.

                                            Select Portfolio Servicing, Inc.
                                     PO Box 65277 Salt Lake City, UT 84165-0277

Contact Us

If you have any questions, your assigned Relationship Manager, Frieda Maluia, can be reached toll free at
800-258-8602 Ext. 36832 or by email at Relationship.Manager@SPServicing.com.

At SPS, any of our trained servicing representatives can assist you with answers to your questions about the status or
history of your account, document requirements, or any of our available resolution options. If you have any questions
or concerns, please contact our Loan Resolution Department. Our toll-free number is 888-818-6032, and
representatives are available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m.
to 9 p.m., and Saturday from 8 a.m. to 2 p.m., Eastern Time.

If you would like to speak with a HUD approved counselor, call the Homeowner’s HOPE™ Hotline 888-995-HOPE
(4673). The Homeowner’s HOPE™ Hotline offers free HUD-certified counseling services and is available 24/7 in
English and Spanish. Other languages are available by appointment.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta.
  Nuestros representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al
                            numero 800-831-0118 y seleccione/marque la opción 2.

  This information is intended for informational purposes only and is not considered an attempt to collect a
                                                     debt.

The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis
of race, color, religion, national origin, sex, marital status, age (provided that the applicant has the capacity to enter
into a binding contract); because all or part of the applicant's income derives from any public assistance program; or
because the applicant has in good faith exercised any right under the Consumer Credit Protection Act. The federal
agency that administers compliance with this law concerning this creditor is the Bureau of Consumer Financial
Protection, 1700 G Street NW., Washington, DC 20552.
Case 8-18-72373-las   Doc 49-1   Filed 10/24/18   Entered 10/24/18 17:31:03
Case 8-18-72373-las   Doc 49-1   Filed 10/24/18   Entered 10/24/18 17:31:03
Case 8-18-72373-las   Doc 49-1   Filed 10/24/18   Entered 10/24/18 17:31:03
        Case 8-18-72373-las       Doc 49-1    Filed 10/24/18   Entered 10/24/18 17:31:03




                                          SHORT SALE
                                       ACCEPTANCE FORM


Send this signed form with your Property Listing Agreement (signed by all borrowers) and the enclosed
Authorization Form by August 20, 2018 to start the process. You don’t need to send a payment at this
time. After we receive the documents above, we will contact you with information about the specific
details of the sale process.

Send this form and the additional required documents to:

                                          General Mail:
                                  Select Portfolio Servicing, Inc.
                            PO Box 65277 Salt Lake City, UT 84165-0277
                                        Fax: 801-270-7833
                                Email: shortsale@spservicing.com




Sign: ________________________________________________ Date:________________________
       ANNA MARIE RAPONE


Sign: ________________________________________________ Date:________________________
Case 8-18-72373-las   Doc 49-1   Filed 10/24/18   Entered 10/24/18 17:31:03
                Case 8-18-72373-las             Doc 49-1        Filed 10/24/18         Entered 10/24/18 17:31:03




                                                               General Third Party Authorization

                                                                                   Please send this completed authorization to:
SPS Account Number:
                                                                                           Select Portfolio Servicing, Inc.
SPS Customer(s) Name:
                                                                                                   PO Box 65250
                                                                                             Salt Lake City, UT 84165
Property Address:
                                                                                                          or
                                                                                                Fax: 801-269-4405


     I (we) hereby authorize Select Portfolio Servicing, Inc. (SPS) to release, furnish, and provide any information related
     to the above-referenced mortgage account to:


Third Party Name:

Company Name:

Relationship to Customer(s):


Phone Number:                                                       Fax Number:

     If the above authorization is a result of a Power of Attorney, Order of Guardianship/Conservatorship, or Administration of an
     Estate, please attach documentation verifying this authority.


     If your authorization is for something other than a full account disclosure, please indicate below which limited
     information you authorize SPS to release, furnish and provide to the above authorized third party:


    Verification of Mortgage                                             Payoff Statement as of Date

    Payment History                                                  Please indicate the payoff reason:

                                                                              Refinance with other company
    Other
                                                                              Sale of property



     I hereby authorize the above-referenced individual(s) to obtain information regarding my mortgage account identified above. I
     agree that SPS will not be held responsible in any manner for relying upon or following the authorization and/or instructions I
     have given herein. I also agree that SPS has no responsibility to verify the identity of my authorized third party, nor will SPS
     be liable for anything my authorized third party may do with the information they obtain regarding my account. I acknowledge
     and agree that fees, as allowed by law and my mortgage documents, may be assessed to my account as a result of my
     authorized third party’s request(s).

     This authorization is valid for one (1) year from the date of receipt unless otherwise specified here:        . If at
     any time I choose to revoke this authorization, it is my responsibility to notify SPS by calling SPS’s Customer Service
     Department at 800-258-8602.



     ______________________________                ______________________________
     Customer Signature                            Date

     ______________________________                ______________________________
     Co-Customer Signature                         Date



     Please allow up to three (3) business days after receipt for this authorization to be uploaded into your account.
Case 8-18-72373-las   Doc 49-1   Filed 10/24/18   Entered 10/24/18 17:31:03
